Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151427(39)(41)(42)                                                                                Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151427
                                                                    COA: 324709
                                                                    Muskegon CC: 07-054960-FC
  DUJUAN LANARD QUINN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for judicial notice is treated as a motion to file a
  supplement. The motions to file a supplement are GRANTED. The motion for
  reconsideration of this Court’s December 22, 2015 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 27, 2016
         d0919
                                                                               Clerk